Citation Nr: 1413256	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of the hearing has been associated with the record on appeal.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a copy of the January 2013 Board hearing transcript and VA treatment records dated through May 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In this regard, while the agency of original jurisdiction (AOJ) has not had an opportunity to consider the VA treatment records, the Board notes that, as the Veteran's service connection claim is granted herein, there is no prejudice to him in the Board's consideration of such records.  Moreover, as the Veteran's initial rating claim is being remanded, the AOJ will have the opportunity to consider such treatment records in the readjudication of such claim.  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss is etiologically related to noise exposure during active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.   

Service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit  has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board finds that the Veteran has a current bilateral hearing loss disability for VA purposes.  Specifically, March 2008 Mid State ENT and July 2009 VA audiological evaluations reveal a bilateral hearing disability as defined by VA regulations.  See 38 C.F.R. § 3.385.  Furthermore, while the Veteran's service treatment records are negative for any findings, treatment, or diagnoses referable to hearing difficulties, the Board finds that he has competently and credibly testified to in-service noise exposure.  In this regard, his accounts of exposure to constant helicopter and machine gun noise during service are found to be both competent and credible as such are consistent with his service in Vietnam and his military occupational specialty of helicopter mechanic.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

The Board notes that, although the March 2008 Mid State ENT audiological evaluation shows that the Veteran currently has bilateral hearing loss, it does not provide an opinion with regard to whether the Veteran's current bilateral hearing loss is related to his military service.

A July 2008 letter from Dr. R.B.D., a private audiologist, states that the Veteran had significant noise exposure during his service in Vietnam, where he worked as a helicopter crew chief, as a result of which he was exposed to frequent and constant aircraft noise, as well as high caliber weapons fire.  Although unable to review his medical records from service, the private audiologist opined that, more likely than not, the Veteran's noise-induced hearing loss pattern is service-related.  As rationale, the audiologist stated that prior to and subsequent to his military enlistment, the Veteran has not had much noise exposure, especially not enough to explain the noise-induced hearing loss pattern that he has.  

Further, in statements of record, the Veteran reported that he had hearing problems immediately after service that have continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).    

A July 2009 VA audio examination noted the Veteran's statements regarding his noise exposure from helicopters, explosions, and M60s while in the military.  The examination also noted that the Veteran did not report the use of hearing protection at that time, and that he noticed hearing loss in 1969, immediately after he left service.  After reviewing the Veteran's service treatment records, the VA examiner opined that it is less likely as not that the Veteran's hearing loss was caused by or a result of military noise exposure.  As rationale, the VA examiner noted that normal hearing was found in all examinations while in the military, including the separation examination in 1969. 

As both Dr. R.B.D. and the VA examiner considered the relevant evidence of record, to include the Veteran's in-service noise exposure, and offered an opinion with a rationale, both of their opinions are entitled to great probative weight.  In this regard, both medical professionals offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the evidence regarding whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure is in relative equipoise. 

Consequently, the Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss is etiologically related to noise exposure during active military service.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the Veteran was most recently examined by VA in May 2009 in order to determine the current nature and severity of his PTSD.  However, since such examination, the Veteran has alleged, to include at his January 2013 hearing, that his PTSD has increased in severity.  See Hearing Transcript, p. 2.  Furthermore, subsequent VA treatment records also suggest additional PTSD symptomatology.  

In this regard, the May 2009 VA examination did not note any panic attacks.  In addition, the examiner stated that the Veteran's remote and immediate memory were normal, although his recent memory was shown to be mildly impaired.    However, psychiatry progress notes from Nashville, Tennessee, VA Medical Center (VAMC) from October 2012 and February 2013 show that the Veteran's PTSD has been associated with insomnia, anxiety, hypervigilance, increased startle, avoidance of others, and irritability.  Furthermore, during his hearing in January 2013, the Veteran stated that he has memory loss and loss of motivation.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the May 2009 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, the Veteran receives treatment through the VA facility in Nashville VAMC.  The most recent treatment records associated with the record are dated in May 2013.  Therefore, on remand, the Veteran should be requested to identify all VA and non-VA healthcare providers who treated him for his PTSD and, thereafter, all identified records, to include those from the Nashville VAMC dated from May 2013 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for PTSD.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Nashville VAMC facility dated from May 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


